DETAILED ACTION

This Office Action is in response to the communication filed on 10/08/2021. 
Status of the claims:
Claim 15 is cancelled by Appellant’s response filed 10/08/2021.
Claims 1-14, and 16-18 remain pending. The detail office action to the pending claims is as shown below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Receipt is acknowledged of Applicant’s request for entry of the Amendment filed 10/08/2021. By this amendment, claims 1-12, 14, 16-18 have been amended and claim 15 has been cancelled. Upon entry of the amendment, the pending claims 1-14, and 16-18 will be fully examined for patentability.

Response to Claim Rejections - 35 USC § 112
Claims 14 and 15 were rejected under 35 USC § 112 for reason/s described on Page 2-3 of the office Action dated 07/09/2021. The Appellant has amended claim 14 and cancelled claim 15 to address the claims rejection. Accordingly, withdrawal of the claims rejection is made.
Response to Arguments/Remarks
The Appellant Remarks Made in an Applicant’s Argument/Remark, filed 10/08/2021, regarding claims 1, 2, 12-13, 16, 18 rejection under 35 U.S.C. 103 as being anticipated/unpatentable over Kithara in view of Walker have been fully considered. It is noted, however, that claims have been amended. The amendment, specifically to the independent claims 1, 14, 16-18 include new feature which are not in the previously rejected claims. It is also noted that the amendment to said independent claims is/are the result of prior art reference, thus, does/do narrow the scope of the claims. As such, the applicant’s arguments/remarks have been fully considered and/or thoroughly reviewed but are considered moot, in light of the claims amendment. Furthermore, the amendment to the claims necessitated new ground(s) of rejection presented in this Office action.  


. 	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 12-13, 14, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over US2016/0248828 to Kithara et al. (“Kithara”) in view of US2018/00141171 to Walker et al (“Walker”) (The comments in parentheses apply to the prior art document)
RE claims, 1, 16 and 18 Kithara discloses a demodulation circuit and a processing device (e.g. 20 of Figs. 1-2, ¶0008, ¶0304) and a processing method executed by a demodulation circuit (e.g. Kithara: ¶0008 and 20 of Figs. 1-2), comprising:
a demodulation unit (e.g. 212 of Figs. 19-20) configured to demodulate a broadcast signal received from a reception circuit that receives the broadcast signal (e.g. ¶0086, ¶0091, ¶0304-¶0305); a determination unit (e.g. 213, 214, & 219 of Fig 19) configured to determine whether acquisition of alert information included in the demodulated broadcast signal is necessary based on a set operation mode of the demodulation circuit (e.g. Figs. 23-24, ¶0364-¶0366, ¶0467-¶0468: determines whether emergency alert 
The subject matter of claims 1 and 16 differs from Kithara in that Kithara does not explicitly recite the limitation: [wherein the first alert notification information indicates an update state of the alert information included in the demodulated broadcast signal], as recited. However, Walked teaches or suggests, in the same technical field, the limitation: wherein the first alert notification information indicates an update state of the alert information included in the demodulated broadcast signal (see for example, Walker: Figs. 3, 4, 5A-5C, ¶0032, ¶0037-¶0039: determines whether or not emergency alert information included in the demodulated broadcast signal on a basis of first alert notification information (which is two-bit data of ea_wake_up_2, ea_wake_up_1 as defined in the ATSC 3.0 standard) and the emergency alert information indicates    
RE claim 2, Kithara discloses the demodulation circuit according to claim 1, wherein the output processing unit outputs the first alert notification information as the second alert notification information  (e.g. Figs. 19, 32, ¶0311, ¶0384-¶0385, ¶0464, ¶0471: based on the operation mode for outputting emergency alert information, determines whether or not wake-up bit is “True” (i.e. changed or updated) and outputs data indicating the state of the emergency alert information accordingly); or outputs predetermined data having a smaller data amount than the first alert notification information as the second alert notification information, according to the operation mode (Note: use of alternative language “or” indicates the prior art need to teach/suggest only one of the above recited limitations).  


RE claim 13, Kithara discloses the demodulation circuit according to claim 1, wherein the first alert notification information is data corresponding to the Advanced Television Systems Committee (ATSC) 3.0 standard (e.g. ¶0311, , ¶0464, ¶0471, ¶0558: outputs data indicating the state of the emergency alert information, where the data is corresponding to the Advanced Television Systems Committee (ATSC) 3.0 standard).

RE claims, 14 and 17, Kithara discloses a processing circuit and a processing method (e.g. Fig. 1-2) comprising: 
a processing unit (e.g. Figs 19-20) configured to: acquire, in a case where alert notification information is acquired via a specific terminal to which a demodulation circuit is electrically connected, alert information included in a demodulated broadcast signal (e.g. Figs. 3, 24, ¶0007, ¶0069, ¶0091, ¶0120, ¶0356 : acquires emergency alert information included in the demodulated broadcast signal, in a case where alert notification information output from a demodulation circuit that demodulates a broadcast signal is acquired, and determines whether or not emergency alert information included in the demodulated broadcast signal is required according to the operation mode. See also, extracts the low level signaling (LLS) included in the received broadcast signal to acquire the alert information), wherein the specific terminal is electrically connected to the processing unit (e.g. Figs. 19-20: wherein the specific unit is electrically connected to a processing circuit that acquires the alert information), the alert notification information is output from the demodulation circuit that demodulates the broadcast signal (e.g. Figs. 19, 32, ¶0304, ¶0311, ¶0463-¶0464, ¶0471: data indicating the state of the emergency alert information is output of the demodulation circuit which the 
The subject matter of claims 1 and 16 differs from Kithara in that Kithara does not explicitly recite the limitation: [notifying content in the acquired alert information], as recited in currently amended claims 14 and 17. However, Walked teaches or suggests, in the same technical field, the limitation: notifying content in the acquired alert information(see for example, Walker: Figs. 3, 4, 5A-5C, ¶0032, ¶0037-¶0039: determines whether or not emergency alert information included in the demodulated broadcast signal is according to the alert notification information (which is two-bit data of ea_wake_up_2, ea_wake_up_1 as defined in the ATSC 3.0 standard) and notify the alert information content after changing the operation state  of the emergency alert information). Hence the prior art includes each element/feature as claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the circuit/method disclosed by Kithara with Walker’s teaching or suggestion for the purpose of determining the alert information corresponding to the data indicating the update state of the emergency information. Therefore one of ordinary skill in the art, such as an individual working in a field related to transmitting/receiving emergency alert information using a broadcast signal could have combined the features/elements as claimed by known methods, and that in combination, each feature/method step merely performs the same function as it does separately, with each feature/method step retaining its advantageous function,    

RE claim 15, (cancelled).

	
	Allowable Subject Matter
Claims 3, 4, 5, 6, 7, 8, 9, 10, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of Reference Cited.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478.  The examiner can normally be reached on Monday - Friday (9 - 5 PM EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERHANU TADESE/Primary Examiner, Art Unit 2632